Title: From Alexander Hamilton to James McHenry, 7 May 1799
From: Hamilton, Alexander
To: McHenry, James


New York, May 7, 1799. “… Col Smith … recommends as his Major … Theodosius Fowler Esqr.… I do not find among the p⟨apers before⟩ me any list of the Officers of the Additional Troops of C⟨avalry⟩. Will you be pleased to have it transmitted? I promised Mr. Jones your C⟨lerk⟩ a memorandum of the number of printed copies of oat⟨hs⟩ and weekly returns which it would be expedient to ⟨send⟩ to the several commandants of the Twelve Regiments. Wil⟨l⟩ you be so good as to direct him to forward to each Commandant 704 copies of oaths three hundred copies of weekly returns of recruits—and to add to these thirteen copies of the Articles of War? Col Stevens has renewed his inquiries of me as to his compensation. I am anxious that this and the duties he is to perform, which is connected with the general plan you had under consideration, should be determined. The orderly and prosperous course of the service can only be the ⟨r⟩esult of a good organisation. And it is in every thing desireable to begin to lay the foundations well.… It has been well determined ⟨tha⟩t none but natives shall be enlisted for the ⟨ca⟩valry. I earnestly wish that this rule was adopted ⟨by⟩ the Artillery. It is extremely important that ⟨each⟩ corps shall be well composed and especially ⟨that⟩ there shall be every ground of reliance ⟨on⟩ its fidelity.”
